Drawings
The drawings were received on 06/28/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 06/28/2022.
To note: Claims 1-5, 7-11 and 13 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception (determining usage pattern from the operation of energy generation units) see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1-5, 7-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, estimating the usage pattern as a charging and discharging schedule of the behind-the-meter energy storage, by segregating charging periods and discharging periods, based on the median of estimated charging or discharging values Bchdch(l) of the energy storage for the predefined time period T, by the one or more hardware processors; and estimating the effective capacity Beff of behind-the- meter energy storage of the target consumer, by the one or more hardware processors, based on the estimated charging or discharging values Bchdch(t), wherein the effective capacity of behind-the-meter energy storage of the target consumer is an absolute maximum value obtained from cumulative estimated charging or discharging values Bchdch(t).

Claim 7 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, estimate the usage pattern as a charging and discharging schedule of the behind-the-meter energy storage, by segregating charging periods and discharging periods, based on the median of estimated charging or discharging values Bchdch(l) of the energy storage for the predefined time period T, and estimate the effective capacity Beff of behind- the-meter energy storage of the target consumer, based on the estimated charging or discharging values Bchdch(t), wherein the effective capacity Beff of behind-the-meter energy storage of the target consumer is an absolute maximum value obtained from cumulative estimated charging or discharging values Bchdch(t).

Claim 13 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, estimate the usage pattern as a charging and discharging schedule of the behind-the-meter energy storage, by segregating charging periods and discharging periods, based on the median of estimated charging or discharging values Bchdch(l) of the energy storage for the predefined time period T; and estimate the effective capacity Beff of behind-the-meter energy storage of the target consumer, based on the estimated charging or discharging values Bchdch(t), wherein the effective capacity Beff of behind-the-meter energy storage of the target consumer is an absolute maximum value obtained from cumulative estimated charging or discharging values Bchdch(t).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoff (US Patent Number 10,719,636 B1) discloses a system and method for determining gross energy load using periodic net load statistics;
DO ROSARIO et al. (US Patent Application Publication 2016/0233682 A1) discloses a system comprises a plurality of microgrids and an advanced metering infrastructure (AMI) configured to monitor operations of the microgrids and to control supply of electric power from sustainable energy resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862